Citation Nr: 1743879	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  06-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a chronic intermittent soft tissue strain of the left hip (left hip disability), rated as 10 percent disabling prior to March 28, 2017, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is of record. 

In October 2014, the Board denied the Veteran's increased rating claim.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court), which granted an October 2015 Joint Motion for Partial Remand setting aside the October 2014 Board decision.

This matter was previously before the Board in March 2016 and February 2017, when it was remanded for additional development.  

During the pendency of the last remand, an April 2017 rating decision increased the Veteran's left hip disability rating to 30 percent, effective March 28, 2017, based on limitation of flexion.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (holding where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that subsequent to the April 2017 Supplemental Statement of the Case (SSOC), additional VA treatment records were received by the Agency of Original Jurisdiction (AOJ) and associated with the record.  However, as the Veteran's representative had provided a waiver of AOJ initial consideration, another SSOC was not required.  38 C.F.R. §§ 19.37, 20.1304 (2017). 


FINDINGS OF FACT

1.  Prior to September 25, 2013, the Veteran's service-connected left hip disability was manifested by flexion to 125 degrees, extension greater than 5 degrees, and limitation of abduction and adduction not productive of an inability to cross his legs or toe-out more than 15 degrees.  

2.  From September 25, 2013 through May 11, 2016, the Veteran's service-connected left hip disability was manifested by flexion to 40 degrees, extension to zero degrees, rotation was not limited such that it was productive of an inability to toe-out more than 15 degrees, adduction was than greater than 10 degrees, but was productive of an inability to cross legs.

3.  From May 12, 2016 through March 27, 2017, the Veteran's service-connected left hip disability was manifested by flexion to 40 degrees, extension greater than     5 degrees, adduction greater than greater than 10 degrees, but productive of an inability to cross legs.

4.  Since March 28, 2017, the Veteran's service-connected left hip disability was manifested by flexion to 20 degrees, extension greater than 5 degrees, and limitation of adduction and abduction with motion lost beyond 10 degrees.

5.  Throughout the pendency of the appeal, the Veteran's left hip disability was not manifested by ankylosis, malunion or nonunion of the femur, or flail hip joint.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2013, the criteria for a rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2017).


2.  From September 25, 2013 through March 27, 2017, the criteria for a rating in excess of 10 percent for left hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).

3.  From September 25, 2013 through May 11, 2016, the criteria for a separate 10 percent rating for extension limited to 5 degrees have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017).

3.  From September 25, 2013 through March 27, 2017, the criteria for a separate 10 percent rating for an inability to cross legs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).  

4.  For period beginning March 28, 2017, the criteria for a rating in excess of 30 percent for left hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).

5.  For the period beginning March 28, 2017, the criteria for a separate 20 percent rating for limitation of abduction with motion lost beyond 10 degrees have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied in July 2004, March 2006, December 2008, May 2014, and December 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's vocational rehabilitation folder. The Veteran was afforded a hearing before the Board.  A transcript of that hearing is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, in April 2016 VA requested that the Veteran identify any relevant private treatment records.  To date, he has not responded.  The Veteran was afforded VA hip and thigh examinations in May 2016 and March 2017.  The Veteran's vocational rehabilitation file was associated with the claims file in March 2017 and updated VA treatment records were obtained in February 2017, March 2017, May 2017, and June 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action         is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is     required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Left Hip Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify    the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current          rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7(2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left hip disability has been rated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).  

Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when    hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  Additionally, Diagnostic Code 5253 provides a 10 percent evaluation for limitation of rotation of the affected leg (with an inability to "toe-out" more than    15 degrees) or limitation of adduction causing an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 (2017).

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

An April 12, 2004 VA treatment record noted that range of motion in all joints was within normal limits. A November 2004 VA examination report indicates that the Veteran stated that he had no trouble with his left hip.

At his January 8, 2009 VA examination, the Veteran reported experiencing left    hip pain and stiffness, but denied left hip deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, symptoms of inflammation, or flare-ups.  The Veteran reported that he was able to stand for 15-30 minutes and able to walk    more than quarter of a mile but less than 1 mile.  He reported he used a cane for ambulating.  Upon range of motion testing, the Veteran had flexion to 125 degrees without pain, extension to 30 degrees with pain starting at 30 degrees, abduction      to 35 degrees with pain starting at 35 degrees, adduction to 25 degrees with pain stating at 25 degrees, internal rotation to 40 degrees without pain, and external rotation to 60 degree without pain.  Upon repetitive motion testing, there was no additional functional loss or limitation of motion.  

With regard to functional limitations, the Veteran reported that he was no longer able to perform security work, inter alia, because it aggravated his hip pain.  The examiner opined that the Veteran's left hip disability caused severe effects on the performance of sports, moderate effects on the performance of chores and exercise, mild effects on the performance of shopping and recreation, and no effects on performance of feeding, bathing, dressing, toileting, grooming, and driving.  

On a January 21, 2009 VA vocational rehabilitation self-reported limitations checklist, the Veteran reported specific symptomatology and limitations regarding his service-connected knee, back, and shoulder disability; however, he did not report any symptomatology or limitations specific to his left hip disability.  

A February 2009 VA vocational rehabilitation functional capacity evaluation was silent for any functional impairment attributable to the Veteran's left hip disability.  

VA treatment records dated in June 2010 noted that the Veteran had ongoing left hip pain, with flare-ups.  He ambulated with a steady upright gait, but was noted     to grimace when sitting down or standing up from a sitting position.  A November 2010 VA treatment record noted that the Veteran endorsed left hip pain for the last few months that occurred when he ascended or descended stairs.  The Veteran was observed to ambulate without any difficulty and without the need for an assistive device.  Upon examination, the Veteran's left hip range of motion was within normal limits, but he had tenderness over the greater trochanteric bursa area when his iliotibial band was stretched.  The Veteran received an injection for his left hip pain.  A November 2011 treatment record noted that the Veteran had chronic left hip pain, which was aggravating by lying down. 

In a January 2011 statement, the Veteran and his wife reported that his service-connected disabilities, including his left hip disability, had caused the Veteran to miss work 2-3 days a week, interfered with his ability to stand, and prevented him from climbing stairs or lifting 25-30 pounds.  The Veteran also reported that his left hip disability continued to worsen and that pain medication only helped for a short period of time. 

In a March 2013 VA Form 646, the representative asserted that the Veteran's left hip condition caused pain, limitation of motion, and was more severe than currently rated. 

At his September 25, 2013 VA examination, the Veteran reported that walking caused left hip pain.  Upon initial range of motion testing, the Veteran had left hip flexion to 40 degrees with pain beginning at 40 degrees, extension to 0 degrees with pain beginning at 0 degrees.  The examiner indicated that the Veteran's abduction was not lost beyond 10 degrees and that rotation was not limited to the extent that the Veteran could not toe-out more than 15 degrees.  However, it was noted that but the Veteran's limited adduction prevented him from crossing his legs.  The Veteran was able to perform repetitive use testing without any additional functional loss or reduced range of motion.  To the contrary, it was noted that he was now able to cross his legs.  The examiner noted that the Veteran did not have any pain with palpation, reduced muscle strength, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted that the Veteran did not require an assistive device for locomotion.  With regard to functional impact, the examiner opined that the Veteran's hip disability would impact his ability to work, in that pain affected repetitive bending and prolonged walking.  

At his April 2014 Travel Board hearing, the Veteran testified he had left hip pain, which was partially relived by the prescription pain medication he took for his    back disability.  He noted that his left hip pain was frequently aggravated when      he experienced a flare-up of his lower back pain.

In a November 2015 Appellant's Post-Remand Brief, the representative asserted that the Veteran experienced left hip flare-ups productive of additional functional loss of motion and movement, pain, fatigue, and weakness, which are at times incapacitating.  

At his May 12, 2016 VA examination, the Veteran reported increased left hip pain since his left knee replacement.  He described the pain he now experienced as a constant throbbing sensation, and noted pain along his groin area.  He reported that he was still undergoing physical therapy for his left knee and had been directed to limit his activity.  He denied flare-ups of hip or thigh pain, but reported that his left hip pain prevented him from bending or squatting.  Upon range of motion testing, the Veteran had left hip flexion to 40 degrees, extension to 20 degrees, abduction to 25 degrees, adduction to 5 degrees, and external and internal rotation to 10 degrees.  The examiner noted that the Veteran's adduction was limited to the extent that the Veteran could not cross his legs.  The examiner indicated that the Veteran's pain limited his range of motion and was evident with weight-bearing, with palpation along the left groin and lateral hip, and during range of motion testing.  The Veteran was able to perform repetitive use testing without any additional loss of function or range of motion.  

With regard to functional impairment, the examiner opined that the Veteran's left hip disability resulted in less movement than normal and disturbance of locomotion.  Muscle strength testing was within normal limits and there was no evidence of muscle atrophy, ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The Veteran reported that he required constant use of a cane for locomotion.  With regard to function limitations, the examiner noted that the Veteran would experience difficulty walking, bending, and climbing stairs.  

At his March 28, 2017 VA examination, the Veteran reported that he experienced increasing left hip pain since active service.  He reported that he had not required hip surgery but had undergone multiple pain injections, without pain resolution.    He noted that he took meloxicam on a daily basis and oxycodone as needed, which were partially effective and caused no side effects.  The Veteran reported that he experienced flare-ups on a weekly basis, which lasted approximately a day.  He noted that his flare-ups were precipitated by weather changes and relieved by getting off his feet and resting.  The Veteran reported that his left hip disability prevented running, squatting, standing in place or walking for more than a few minutes.  The Veteran reported that he required constant use of a cane for normal locomotion. 

Upon range of motion testing, the Veteran had left hip flexion to 20 degrees, extension to 10 degrees, abduction to 10 degrees, adduction to 10 degrees, and external and internal rotation to 10 degrees.  It was noted that the Veteran's abduction was limited such that the Veteran was unable to cross his legs.  The Veteran was able to perform repetitive use testing without any additional loss          of function or range of motion.  The examiner noted that pain was evident with weight-bearing, range of motion testing, and with palpation of the lateral and anterior left hip.  The examiner noted that passive range of motion and non-weight-bearing range of motion were unchanged from active and weight-bearing range of motion. 

The examiner opined that the Veteran's pain resulted in functional loss. Crepitus    was also noted.  The examiner indicated that pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with    repeated use over a period of time.  The examiner noted that left hip muscle       strength testing was normal, and there was no evidence of ankylosis or malunion, nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner found   that the Veteran's reports regarding his flare-ups were neither medically consistent nor inconsistent with the Veteran's descriptions of his functional loss during such periods.  The examiner opined that the Veteran's left hip disability would not preclude limited duty or sedentary employment.  

A May 2017 VA treatment record indicates that the Veteran reported left hip pain, which he rated as a 9/10 on a 10 point pain scale, for the past two and a half weeks.  He indicated that the pain was about the same day and night.  He reported that his pain was aggravated with walking, climbing stairs, and prolonged sitting.  He noted that relieving factors included massage and pain medication.  

For the period prior to September 25, 2013, a rating in excess of 10 percent for a left hip disability is not warranted.  During this period the Veteran's left hip disability   was manifested by pain, flexion to 125 degrees, extension to 30 degrees, abduction      to 35 degrees, and adduction to 25 degrees; the evidence does not indicate nor has the Veteran asserted that he was unable to cross his legs or toe-out more than 15 degrees.  

For the period from September 25, 2013 through May 11, 2016, the Board finds that a rating in excess of 10 percent based on limitation of flexion is not warrant, but separate 10 percent ratings are warranted based on the Veteran's extension limited to 5 degrees and intermittent inability to cross his legs. See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  During this period the Veteran's left hip disability was manifested by flexion to 40 degrees, zero degrees of extension, abduction greater than greater than 10 degrees, limitation of adduction to the extent the 
Veteran had an intermittent inability to cross his legs, and rotation not limited to   such an extent that the Veteran could not toe out more than 15 degrees.  The Board notes that it is unclear whether the Veteran's improved leg crossing performance upon repetitive use testing at his September 25, 2013 examination was a typographical error or improved performance after continued use.  Regardless, as the Veteran had at least an intermittent inability to cross his leg, a 10 percent rating on that basis is warranted.  

From May 12, 2016 through March 27, 2017, the Board finds that a 10 percent rating based on limitation of flexion and a separate 10 percent rating based on the Veteran's inability to cross his legs are warranted, but that a compensable rating for limitation of extension is no longer warranted.  During this period the Veteran's left hip disability was manifested by, at worst, flexion to 40 degrees, extension to 20 degrees, abduction to 25 degrees, adduction to 5 degrees productive of an inability to cross his legs, and external and internal rotation to 10 degrees. 

Since March 28, 2017, the Board finds that an increased 20 percent rating under Diagnostic Code 5253 is warranted based on limitation of abduction with motion    lost beyond 10 degrees.  However, the Board finds that a rating in excess of 30 percent is not warrant for limitation of flexion. Specifically, the Veteran had flexion to 20 degrees, extension to 10 degrees, abduction to 10 degrees, adduction to 10 degrees productive of an inability to cross his legs, and internal and external rotation to 10 degrees.  The Board has not overlooked the representative's June 2017 assertion that the Veteran's disability picture, with regard to limitation of flexion, more closely approximates the criterion for a 40 percent rating in light of the Veteran's use of a cane and the examiner's finding that the Veteran has significant functional and occupation impairment.  However, the representative's assertion is inconsistent     with the March 2017 examination report.  Specifically, while the Veteran reported that he had to get off his feet during flare-ups, he did not report further reduction in range of motion during periods of flare-ups.  Additionally, while the examination report indicated that the Veteran's pain, weakness, fatigability, and incoordination significantly limited functional ability, repetitive use testing did not result in additional functional loss or limitation of motion.  Accordingly, the weight of               the evidence is against finding that the Veteran's disability picture more closely approximates the criterion for a 40 percent rating for limitation of flexion.  

The Board also considered the applicability of 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2017).  However, a review of the record indicates that at no    time during the pendency of the appeal has the Veteran's left hip disability been manifested by ankylosis, hip flail joint, or malunion or nonunion of the femur.  Accordingly, these Diagnostic Codes are not applicable.  

As a final matter, neither the Veteran nor his representative has raised any other issues pertinent to the claim on appeal, nor have such been reasonably raised by   the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to September 25, 2013, entitlement to a rating in excess of 10 percent for a left hip disability is denied.  

From September 25, 2013 through May 11, 2016, entitlement to a 10 percent rating, but no higher, for left hip limitation of extension is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

From September 25, 2013 through March 27, 2017, entitlement to a 10 percent rating, but no higher, for left hip limitation of adduction with an inability to cross legs is granted, subject to the laws and regulations governing the payment of VA monetary benefits. 

From September 25, 2013 through March 27, 2017, entitlement to a rating in excess of 10 percent for left hip limitation of flexion is denied.  

Since March 28, 2017, entitlement to a rating in excess of 30 percent for left hip limitation of flexion is denied. 

From March 28, 2017, entitlement to a 20 percent rating, but no higher, for left hip limitation of abduction with motion lost beyond 10 degrees is granted, subject to the laws and regulations governing the payment of VA monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


